Whitfield, C. J.,
delivered the opinion of the court.
This action is founded upon the negligence of the master itself, in not providing a safe way, and was hence manifestly maintainable,- without reference to section 193 of the constitution. White v. Railroad Co., 72 Miss., page 12, 16 South., 248. That section is therefore not involved in this case. The only point worthy of serious consideration is whether the plaintiff was guilty of contributory negligence. The theory that Bussey got down off the pilot on the trestle, went forward, threw the switch, and returned towards the engine on the trestle — the engine moving all the while at four miles an honr — and was killed in trying to jump on the pilot, is utterly untenable. It was, in view of the distance from the point where he would’ have so gotten off, to the switch, a physical impossibility that tho injury could have occurred in that way, as a simple mathematical calculation will demonstrate. The theory that the derailment was caused by a brake shoe falling on the rail has thp testimony of but one witness, and that of the most shadowy kind, to rest on. The presence of the brake shoe may very easily be accounted for by the fact of the wrenching around under the cars of fhe trucks. The testimony makes no such case. The theory of the plaintiff is that the derailment of the cars caused a sudden, violent jerk, which threw the plaintiff, and caused him to fall from the front of the engine to the trestle, and that he was then run over and crushed by a number of cars before the train came to a stop. That he was run over and crushed is shown by the manner in which his body was muti*628lated. That it was a sudden and violent jerk or jar of the train which projected him forward on the middle of the trestle has been found by the jury to be the most reasonable and probable cause of his death. The jury evidently found it more reasonable than the opposite theory, that he would attempt to get off the train moving about four miles an hour, on a trestle. There was no occasion to do so. It was perfectly easy for him to have waited until the train got on solid ground, and then have gotten off, gone forward, and thrown the switch. None of the theories presented by the defendant commended themselves to the jury as at all probable or reasonable. They evidently discredited both the statement that any derailment signal was given, and the other most remarkable statement by one of the crew that he felt no jar from the derailment. When one considers the nature of the mutilation of the body, the fact that trucks were wrenched around at right angles under the derailed car, that one of the new crossties was actually broken by the violence of the movements of the train, the distance run by the cars on the crossties of the trestle after the derailment, and the further fact that the train was moving at about four miles an hour — a heavy freight train, with sixteen cars — the statement by one of the crew that he, under these circumstances, felt no jar at all, was naturally discredited by the jury. What we regard as very strongly convincing evidence, quite sufficient to warrant the correctness of the jury’s conclusion, is the admitted fact — a fact testified to by defendant’s witnesses — that the body of Bussey was found at the point where the engine would have been when the derailment occurred. This is a most pregnant fact, from which the jury may very reasonably have inferred that, at the very instant of the derailment, Bussey was thrown by the jar from the front of the engine to the middle of the trestle, and there run over and killed. It is shown by the testimony, so far as contributory negligence is concerned, that it is not unsafe to be on the running board leading round to *629the front of the engine. It was customary for employes to go around on that running board, holding by the hand hold, and light the headlight, while the train was in motion. We think the conductor meant by the language that he would not have told Bussey more than twice to go, before he would have “fired” him, that it was Bussey’s duty, and, if he had to tell him more than twice to do his duty, he would have discharged him. That seems the plain meaning, from the context. . What the jury evidently believed was that Bussey went around to the front of the engine, and was waiting there- for the train to get on solid ground, with no purpose at all of getting off on the trestle, and this is as reasonable an inference as can be drawn from the testimony — we think the most reasonable one. If the evidence had shown that Bussey was thrown off or fell off whilst trying tq descend from the front of the engine to the trestle, he was clearly guilty of contributory negligence of the most flagrant kind, the train moving at about four miles an hour. But when the distance from the end of the trestle to the switch is considered, and the fact that Bussey had the most abundant time in which to have gotten off on the ground and have thrown the switch, there is no rational ground upon which to base the conjecture that he entertained the foolhardy purpose of attempting to descend from that moving train to the trestle.
We have given every phase of the case painstaking consideration, and are not able to say that the verdict is manifestly wrong.

Affirmed.